Name: Commission Regulation (EEC) No 2636/90 of 13 September 1990 amending Regulation (EEC) No 1000/90 on promotional and publicity measures in respect of milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 251 /8 14. 9 . 90Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2636/90 of 13 September 1990 amending Regulation (EEC) No 1000/90 on promotional and publicity measures in respect of milk and milk products HAS ADOPTED THIS REGULATION : Article 1 Article 5 of Regulation (EEC) No 1000/90 is hereby amended as follows :  in the second sentence of (2) '1 October 1990 ' is replaced by '1 November 1990 ',  in the second sentence of the first subparagraph of (3), '1 November 1990' is replaced by '1 December 1990'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1181 /90 (2), and in particular Article 4 thereof, Whereas Article 5 (2) of Commission Regulation (EEC) No 1000/90 (3), as last amended by Regulation (EEC) No 2251 /90 (4), states that the Commission shall establish before 1 October 1990 a list of the proposals referred to in - the second to fourth indents of : Article 1 (2) and selected for financing ; whereas since certain proposals require more detailed scrutiny this time limit and those linked to it should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 131 , 26: 5. 1977, p. 6. (2) OJ No L 119, 11 . 5 . 1990, p. 25 . ( ») OJ No L 101 , 21 . 4. 1990, p. 22. 4 OJ No L 203, 1 . 8 . 1990, p. 60 .